Judgment, Supreme Court, New York County (Richard Braun, J.), entered March 21, 2003, which denied petitioner’s application to annul respondents’ determination denying petitioner’s request to retake a civil service examination, unanimously affirmed, without costs.
No issues of fact exist as to whether petitioner complained about the lighting in the examination room on the day he took the examination, and, even if he did, that the alleged excessive glare caused him a disadvantage (see Matter of Lawson v Levitt, 211 AD2d 587 [1995]). Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.